Citation Nr: 0730934	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for respiratory cancer, 
cancer of the lymph nodes, and tumors involving soft tissue 
sarcoma and multiple myeloma, as the result of exposure to 
the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968.  His discharge documents reflect that he 
had active service in Vietnam, and was awarded the Combat 
Infantryman Badge.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Indianapolis RO.  In December 2006, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  In March 2007, the case was 
remanded for additional development

At the veteran's request, the Board has advanced the case on 
the docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran's cancer of the lymph nodes was not manifested in 
service or in the first postservice year; it is not shown to 
be related to service (including Agent Orange exposure); and 
respiratory cancer, tumors involving soft tissue sarcoma, and 
multiple myeloma are not shown in the record.


CONCLUSION OF LAW

Service connection for respiratory cancer, cancer of the 
lymph nodes, tumors involving soft tissue sarcoma, and 
multiple myeloma, as the result of exposure to the herbicide 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in November 2004.  
This letter notified the veteran of the type of evidence 
needed to substantiate his claim for service connection, 
namely, evidence of an injury, disease, or event causing 
disease or injury during active service; evidence of current 
disability; and evidence of a nexus, or etiological link, 
between the current disability and injury, disease, or event 
causing injury or disease during active service.  In 
addition, the letter informed the veteran that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was advised to submit evidence in 
his possession that was in support of his claim.  A February 
2005 letter provided similar notice.  Finally, July 2006 
correspondence provided notice of the type of evidence needed 
to establish disability evaluations and effective dates, 
should the claim be granted.  

While complete notice was not provided prior to the initial 
adjudication of the claim, such defect does not affect the 
essential fairness of the adjudication process.  The actions 
of the RO described above provided the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim and to submit additional argument and evidence, 
which he did, and to address the issue at a hearing, which he 
did before the undersigned Veterans Law Judge.  Additionally, 
he had sufficient time to respond to the comprehensive April 
2006 Statement of the Case (SOC).

The Board received additional VA and non-VA treatment records 
with waiver of review by the agency of original jurisdiction 
in December 2006.  In July 2007, the RO received notice from 
the veteran that he had no additional evidence or information 
to submit.

Based on the foregoing, and the veteran's responses to and 
communication with VA throughout his claims process, the 
Board finds that the veteran demonstrated his understanding 
of what evidence was needed to prevail in his claim.  For 
these reasons, and for those reasons articulated above, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudiced by any defect 
in the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed. 
Cir. Apr. 5, 2006); and Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim) 
have been constructively met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, and VA and private medical 
records.  VA has arranged for the veteran to be examined.  As 
the veteran has not identified additional records pertinent 
to the claim, which have not been obtained or sought by the 
RO, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  Accordingly, the 
Board finds it may proceed with the veteran's claims.  See 
also 38 C.F.R. § 3.159(c),(d) (2007).

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service induction examination or in an associated medical 
history report.  The remainder of his service medical 
records, including separation examination, are completely 
silent for any complaints, findings or diagnoses of cancer of 
the respiratory system, lymph nodes, or soft tissue sarcoma 
or multiple myeloma.

On September 1992 Agent Orange examination, the veteran 
reported that tumors "lipomas" were taken off of his back 
twice in the late 1970s or early 1980s.  X-rays revealed some 
type of deposit in the lung base.  Diagnoses included 
inactive pulmonary histoplasmosis and history of lipoma 
excisions, upper back.  

November 2001 private treatment records indicate the veteran 
had a CT scan of his neck that revealed slight thickening of 
the left parapharyngeal soft tissue and a slight lump in his 
throat.  A laryngoscopy revealed tongue lesions that were 
biopsied; papillomatous squamous proliferation and 
superficial chronic inflammation were diagnosed.  In February 
2002, the veteran underwent a tongue biopsy of left tongue 
mass.  The diagnosis was squamous cell carcinoma of the left 
tongue base.  The veteran also had left neck lymph nodes 
metastasis, but the larynx was clear of cancer.  It was 
treated with excision, radiation, and chemotherapy.  In May 
2002, the veteran presented with two week history of fever 
and increased expectoration through his tracheostomy tube; 
chest x-rays revealed that his lungs were clear.  

October 2002 to August 2004 follow-up records for his Stage 
IV squamous cell carcinoma of the tongue status post 
chemoradiation included examinations of the larynx and 
pharynx, which were consistently normal.  August 2004 chest 
x-rays were also normal.

A February 2004 VA record indicates the veteran was being 
seen by a private oncologist for a history of carcinoma of 
the pharynx.  

An August 2004 consultation report from K. L., M.D, outlined 
the veteran's medical history, including tongue cancer with 
involvement of the left jugular chain of nodes.  He discussed 
the veteran's exposure to Agent Orange and commented that it 
was loosely associated with some malignancies.  In a July 
2006 medical evaluation, the physician made reference to the 
veteran having had larynx cancer and his assessment included 
larynx cancer, in remission.  

At a December 2006 Travel Board Hearing, the veteran 
testified that he was in Vietnam in 1967 and 1968, and that 
he believed his disorders were due to Agent Orange exposure 
[page 3].  No one else in his family ever had cancer and 
there was nothing that he was exposed to postservice that he 
could relate to his cancer [pages 5, 6].  

On April 2007 VA examination, the veteran's claims file was 
not available, but VA computerized records were reviewed as 
well as some records the veteran brought with him.  The 
veteran reported that, in February 2002, he started to have 
pain in his tongue, the left side of his face and neck, left 
ear, and throat.  The physician noted that a laryngoscopy 
revealed a lesion at the base of the veteran's tongue; there 
was no involvement of the larynx, pharynx or the respiratory 
tract.  A biopsy revealed squamous cell carcinoma of the 
tongue, and there were metastases to the cervical lymph 
nodes.  The cancer was surgically excised in February 2002.  
The veteran's cancer remained in remission until November 
2006 when an enlarged lymph node was noted on the right side 
of his neck.  His oncologist believed that there was a 
metastatic lesion of the cervical lymph node that was a 
recurrence of the veteran's cancer.  The physician noted that 
the veteran had served in Vietnam and that he was presumably 
exposed to Agent Orange.  He added that carcinoma of the 
tongue was not a disorder that was presumptively recognized 
as due to Agent Orange exposure.  A May 2007 addendum 
indicates the physician reviewed the claims file; however, 
the only change made to the initial report, based on the file 
review, was to the medical history.

III. Legal Criteria and Analysis

The veteran contends that he had respiratory cancer, cancer 
of the lymph nodes, and tumors involving soft tissue sarcoma 
and multiple myeloma, as the result of exposure to the 
herbicide Agent Orange.

The Board observes that available service personnel records 
reflect that the veteran served in Vietnam for eleven months 
and 22 days, and was awarded the Combat Infantryman Badge.  
Therefore, exposure to herbicides may be presumed.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran served on 90 days of active duty, and a 
malignant tumor (cancer) is manifested to a compensable 
degree within one year following discharge from active duty, 
such disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In addition, certain presumptions are granted for veterans 
who were exposed to the herbicide Agent Orange during service 
in Vietnam.  If a veteran was exposed to a herbicide agent 
(to include Agent Orange) during active military, naval or 
air service and has contracted an enumerated disease to a 
degree of 10 percent or more at any time after service 
(except for chloracne and acute and subacute peripheral 
neuropathy which must be manifested within a year of the last 
exposure to an herbicide agent during service), the veteran 
is entitled to a presumption of service connection even 
though there is no record of such disease during service.  38 
U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated 
diseases are chloracne or other acneform diseases; Type II 
diabetes; Non- Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers; and certain types of soft-tissue sarcoma.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313. 

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).  

Here, the evidence does not reflect that the veteran ever had 
respiratory cancer (to include cancer of the lung, bronchus, 
larynx, or trachea), tumors involving soft tissue sarcoma, or 
multiple myeloma in service or at any point after his 
separation from service.  Chest x-rays of record failed to 
reveal any evidence of lung cancer.  Although a February 2004 
VA record made a reference to a history of carcinoma of the 
pharynx and an August 2004 private record contained an 
assessment of larynx cancer, in remission, the weight of the 
evidence suggests that veteran never had cancer of the larynx 
or pharynx.  In February 2002, when the veteran's tongue 
cancer was diagnosed and treated, the findings clearly 
indicated that his larynx was clear of cancer and no 
physician at the time ever indicated that the pharynx was 
involved.  None of the records showed treatment for larynx or 
pharynx cancer, and treatment records repeatedly indicated 
that his larynx and pharynx were normal.  Furthermore, the 
April 2007 examining physician, who reviewed the claims file, 
indicated that the veteran's tongue cancer did not involve 
the larynx, pharynx, or respiratory tract.  Thus, the Board 
concludes that that the references to larynx and pharynx 
cancer were based on something other than objective findings 
of such.  Accordingly, pharynx and larynx cancer are not 
shown.  In the absence of proof of a present disability there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the 
analysis regarding these forms of cancer need not proceed any 
further.  

Regarding cancer of the lymph nodes, the record does not 
contain any evidence it was manifested in service or in his 
first postservice year; in fact, it was first noted in 2002.  
Consequently, service connection for cancer of the lymph 
nodes on the basis that it manifested in service, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  

Notably, cancer of the lymph nodes is not enumerated among 
the diseases the Secretary has determined are related to 
herbicide (Agent Orange) exposure; therefore, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.  
Notwithstanding, the veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, he has not 
submitted any such evidence.

As noted, the first evidence of the veteran's lymph node 
cancer was in 2002, almost 35 years after his discharge from 
active duty.  Such a long interval of time between service 
separation and the earliest documentation of the cancer is, 
of itself, a factor weighing against a finding of service 
connection. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The file does not contain any medical opinion or 
other competent medical evidence that supports the veteran's 
assertions.  An April 2007 VA examination to determine 
whether the veteran had any cancer related to Agent Orange 
found that he had none.  Because he is a layperson, the 
veteran's own statements to the effect that he acquired lymph 
node cancer (as well as the other cancers claimed) as a 
result of exposure to Agent Orange in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). The preponderance of the evidence is against 
this claim; hence, it must be denied.


ORDER

Service connection for respiratory cancer, cancer of the 
lymph nodes, tumors involving soft tissue sarcoma and 
multiple myeloma, as the result of exposure to the herbicide 
Agent Orange is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


